Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1, the phrase ”caffeine content is of between about” renders the claim indefinite because it is not exactly clear what inventor is trying to encompass by this recitation.
Suggestion to obviate the rejection: in claim 3, line, 1, replace “of between about” with –from--.
In claim 9, line 1, the phrase “where the tea is” renders the claim indefinite because it is not exactly clear what inventor is trying to encompass by this recitation.
 Suggestion to obviate the rejection: in claim 9, line, 1, replace “where” with –wherein the caffeinated drink is a tea and--. 
In claim 16, the Markush group “is selected from a brewed coffee, a tea, an energy drink, or a cola” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, after selected from, insert –a group consisting of--.
Claim 17 reads “wherein the caffeinated drink is a brewed coffee and the adding of the theacrine and methylliberine are added to coffee grounds” is confusing which renders the claim indefinite because “the adding of” is redundant since the claim already recites “the theacrine and methylliberine are added”. 
Suggestion to obviate the rejection: in claim 17, line 1, delete “the adding of”.

In claim 19, the phrase ”may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Suggestion to obviate the rejection: in claim 19, replace “may be hot brewed or cold brewed” with –is a hot brewed coffee or a cold brewed coffee--.

Conclusion(s):
Claims 1-2, 4-8, 10-15 and 20 are allowed.

Claims 3, 9 and 16-17 would be allowable, if claims 3, 9, 16, 17 and 19 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651